                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York       4/3/2020

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     April 1, 2020

BY E-MAIL

Honorable Andrew L. Carter, Jr.                          The application is granted. The status
United States District Judge                             conference is ADJOURNED to 6/8/20 at 10:00
Southern District of New York                            a.m. Time excluded.
Thurgood Marshall U.S. Courthouse
40 Foley Square                                          SO ORDERED.
New York, New York 10007

         Re:    United States v. Johnny Nunez Garcia, 19 Cr. 766 (ALC)

Dear Judge Carter,

        A status conference in this case is scheduled for April 6, 2020 at 10:00 a.m. The
Government writes with a joint request of the parties that the conference be adjourned
approximately 30 days. Since our previous appearance in this case, the Government has
produced voluminous discovery to the defense. A 30-day adjournment will allow the defense to
continue reviewing that discovery and assessing whether there are any motions to be filed. It
will also allow additional time for counsel to speak with the defendant. Moreover, during this
time, the Government intends to discuss with defense counsel the potential for a pretrial
disposition. Defense counsel, Aaron Mysliwiec, Esq., joins in this request.

        The Government also requests that, in the interests of justice and pursuant to 18 U.S.C.
§ 3161(h)(7), time under the Speedy Trial Act be excluded until the new conference date, so as
to allow for the parties to engage in the various activities described above. Mr. Mysliwiec
consents to this request.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney
                                                     Southern District of New York

      April 3, 2020                                  ________________________________
                                                     Frank J. Balsamello / Adam Hobson
                                                     Assistant United States Attorneys
                                                     (212) 637-2325 / -2484

cc:      Aaron Mysliwiec, Esq., counsel for defendant Johnny Nunez Garcia (by email)
